DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 drawn to a crystal growth method in the reply filed on 05/24/2022 is acknowledged. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-8 are currently examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fusegawa et al (US 20020157600 A1, “Fusegawa”).
Regarding claim 1, Fusegawa (entire document) teaches a crystal growth method comprising maintaining rotating of a crucible and meanwhile applying a horizontal magnetic field to silicon melt in the crucible during crystal growth (figs 5 and 6, 0028-0034), wherein adjusting (changing) a rotation speed of the crucible and a magnetic field strength of the horizontal magnetic field is carried out during the crystal growth (0034), reading on the instantly claimed limitations.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa as applied to claim 1 above, and further in view of Fujiwara et al (US 20100309613 A1, “Fujiwara”).
Regarding claim 2, Fusegawa teaches that the horizontal magnetic field is changed and the crucible rotating speed is also changed during the crystal growth as addressed above, but does not explicitly teach a diameter of an ingot obtained from the crystal growth changes. However Fujiwara teaches a process of growing a crystal, wherein a strength of an applied magnetic field is adjusted during the process of growing the crystal, a diameter of the crystal is changed (increased), and a rotation of the crucible is adjusted (0058, 0061-0062, 0065). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa per teachings of Fujiwara in order to provide suitable crystal growth conditions, through which dislocation of a crystal can be reduced and reduction in yield can be prevented (Fujiwara abstract and 0002). It is also well-established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa as applied to claim 1 above, and further in view of Sugimura et al (US 20200399780 A1, “Sugimura”).
Regarding claim 3, Fusegawa teaches increasing the crucible rotating speed during the process of the crystal growth (0040), but does not explicitly teach the magnetic field strength of the horizontal magnetic field is increased. However Sugimura teaches a process of growing a crystal, wherein a magnetic field intensity is increased during the crystal growth process (0026 and 0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa per teachings of Sugimura in order to provide suitable conditions for growing a crystal with controlled oxygen concentration (Sugimura 0001, 0026-0027). It is also well-established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa/Sugimura as applied to claim 3 above, and further in view of Kodama et al (US 5215620 A, “Kodama”).
Regarding claim 4, Fusegawa/Sugimura teaches changing the crucible rotating speed as addressed above, but does not explicitly teach that the crucible rotating speed changing is periodic. However Kodama teaches a process of growing a crystal, wherein the crucible rotating speed changing is periodic (figs 1, 3, 6-8, 10-12, 14 and 15, col 5 line 25 to col 6 line 7 and col 6 line 25 to col 9 line 58). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa/Sugimura per teachings of Kodama in order to achieve a uniform axial and radial oxygen concentration of a crystal (Kodama col 1 lines 11-16).
Regarding claim 5, Fusegawa/Sugimura/Kodama teaches during each period of the crucible rotating speed changing, the method of the crucible rotating speed changing comprises increasing the crucible rotating speed from R0 to R1; maintaining the crucible rotating speed at R1 for a while; and decreasing the crucible rotating speed from R1 to R0, wherein R0 is an initial crucible rotating speed (Kodama figs 1, 3, 6-8, 10-12, 14 and 18).
Regarding claim 6, Fusegawa/Sugimura/Kodama teaches that the crucible rotating speed from R0 (2rpm) to R1 (3rpm) is increased linearly during the process of crystal growth at a certain length of the growing crystal (Kodama fig 21), meeting the claim.
Regarding claim 7, Fusegawa/Sugimura/Kodama teaches that during the period of the crucible rotating speed periodically changing, a crucible rotating speed maintaining time period is between each two consecutive periods (Kodama figs 1, 3, 6-8, 10-12, 14 and 18).
Regarding claim 8, Fusegawa/Sugimura/Kodama teaches that during the period of the crucible rotating speed periodically changing, the crucible rotating speed changing times is no less than 10 times (Kodama fig 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/           Primary Examiner, Art Unit 1714